Citation Nr: 1640609	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board recognizes that the Veteran's representative has attempted to raise the issue of entitlement to service connection for skin cancers, diagnosed as malignant neoplasm, to include as secondary to his herbicide exposure in a Written Brief Presentation dated May 2016.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

The Board remanded the case for further development in June 2011.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Specifically, the Board finds that a remand is required to obtain any available information regarding the carriage of Agent Orange on the USS Constellation and USS Ranger.  In that regard, the Veteran has stated that during the performance of his assignments of unloading bombs, supplies, and washing aircraft that he was exposed to an oily rust, which he believes was Agent Orange.  The Veteran stated that the residue covered his hands and clothes from head to foot, and that he was not provided with any gloves, safety goggles, or any other type of safety equipment.  See April 2009 correspondence; see May 2016 Informal Hearing Presentation.  Additionally, the Veteran stated that Agent Orange was brought aboard his ship for desalinization and that he was exposed to it.  See May 2013 correspondence.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2). As such, the Board finds that attempts should be made to obtain records relating to the deployment of the USS Constellation and USS Ranger in order to determine whether Agent Orange was transported aboard the vessels as the Veteran contends.

Additionally, the AOJ provided a May 2009 VCAA letter to the Veteran asking for the details of the his Agent Orange exposure, including evidence of in-country Vietnam service, the name of the Veteran's ship, the dates of exposure within a 60-day timeframe, and details of how the exposure occurred.  The AOJ, however, determined that the information necessary to determine if the Veteran qualified for the presumption of exposure to herbicide was not available, noting that the Veteran did not respond to the May 2009 letter.  See July 2009 VA Memo.  Thus far, the Veteran's statement that he had "feet on ground" is too vague and conclusory for the Board to determine the credibility of his contention.  Therefore, while on remand the AOJ should provide the Veteran with another opportunity provide additional information regarding his in-country Vietnam service.  

Finally, the Board notes that the Veteran had surgery on his prostate in 2000.  However, those medical records do not appear to have been associated with the claims file.  On remand, the AOJ should attempt to obtain those medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specifically, the AOJ should obtain medical records from the Veteran's prostate surgery in 2000.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should send the Veteran a letter requesting the Veteran to provide information regarding in-country Vietnam service, including the dates and details of his in-country service, the details of his exposure to herbicides while aboard the USS Constellation and the USS Ranger, and specific details regarding how the exposure occurred.

3.  The AOJ should take all available steps to determine whether Agent Orange was transported aboard the USS Constellation during the time frame from May 1966 to December 1966, and the USS Ranger from September 1967 to January 1968 and whether personnel of that vessel with the duties assigned to the Veteran would have had reason to enter the country of Vietnam.  If any records are unavailable, the claims file should be documented.  Additionally, the AOJ should conduct any additional development necessary based upon any additional information provided by the Veteran regarding his in-country Vietnam service.  

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



